








Exhibit 10.20




Merrill Lynch

Global Wealth Management

Merrill Lynch Commercial

Finance Corp.

222 North LaSalle Street

17th Floor

Chicago, Illinois 60601

(312) 499-3385

FAX: (312) 546-4240

June 16, 2008




Coffee Holding Co., Inc.

4401 First Avenue

Brooklyn, NY 11232




Re: Amendment to Loan Documents

Ladies & Gentlemen:

Merrill Lynch Commercial Finance Corp. (“MLCFC”) is the assignee of the interest
of Merrill Lynch Business Financial Services Inc. (“MLBFS”) with respect to all
loans to Coffee Holding Co., Inc. (“Customer”).  This letter (“Letter
Agreement”) confirms the agreement of MLCFC and Customer with respect to: (i)
that certain WCMA LOAN AND SECURITY AGREEMENT between MLBFS and Customer
including any previous amendments and extensions thereof (the “Loan Agreement”),
and (ii) all other agreements between MLBFS and Customer or any party who has
guaranteed or provided collateral for Customer’s obligations to MLBFS (each a
“Guarantor”) in connection therewith (the “Additional Agreements”).  For
purposes of this Letter Agreement, the Loan Agreement and Additional Agreements
are collectively referred to as the “Loan Documents”.  Capitalized terms used
herein and not defined herein shall have the meaning set forth in the Loan
Documents; provided that, all references to MLBFS contained in the Loan
Documents shall now be deemed references to MLCFC, and the Loan Documents are
hereby amended in all respects to effectuate such change.

Subject to the terms hereof, effective as of the “Effective Date” (as defined
below), the Loan Documents are hereby amended as follows:

(a)

The following covenants are hereby amended and restated as follows:

Fixed Charge Coverage Ratio.  For the three month period ended July 31, 2008,
the six month period ended October 31, 2008, the nine month period ended January
31, 2009 and the twelve month period ended April 30, 2009, and for each
quarterly period thereafter as determined on a trailing 12-month basis the
Customer’s “Fixed Charge Coverage Ratio” shall at all times exceed 1.25 to1.

For purposes hereof, “Fixed Charge Coverage Ratio” shall mean the ratio of: (a)
income before interest (including payments in the nature of interest under
capital leases), taxes, depreciation, amortization, and other similar non-cash
chargers, minus any internally financed capital expenditures, to (b) the sum of
(i) any dividends and other distributions paid or payable to shareholders, any
taxes paid in cash, any interest expense, plus (ii) the aggregate principal
scheduled to be paid or accrued and the aggregate rental under capital leases
schedule to be paid or accrued; as all determined for three (July 31, 2008) six
(October 31, 2008), nine (January 31, 2009) or twelve month period (beginning
April 30, 2009, and at all times thereafter) as set forth in Customer’s regular
quarterly financial statements prepared in accordance with GAAP.

Total Debt to EBITDA.  For the three month period ended July 31, 2008, the six
month period ended October 31, 2008, the nine month period ended January 31,
2009, and the twelve month period ended April 30, 2009, and for each quarterly
period thereafter as determined on a trailing 12-month basis the Customer’s
“Total Debt to EBITDA Ratio” shall not at any time exceed 3.0 to 1.

For purposes hereof, through April 30, 2009, “Total Debt to EBITDA Ratio” shall
mean the ratio of (a) all debt for borrowed money including all outstanding and
unused availability under any revolving credit facility, and including debt to
MLCFC, to (b) income before interest (including payments in the nature of
interest under capital leases), taxes, depreciation, amortization, and other
non-cash charges; all as determined on an





--------------------------------------------------------------------------------

annualized 12-month basis as set forth in Customer’s regular quarterly financial
statements prepared in accordance with GAAP.  Beginning April 30, 2009 and
thereafter “Total Debt to EBITDA Ratio” shall mean the ratio of (a) all debt for
borrowed money including all outstanding an unused availability under any
revolving credit facility, and including debt to MLCFC, to (b) income before
interest (including payments in the nature of interest under capital leases),
taxes, depreciation, amortization, and other non-cash charges; all as determined
on a trailing 12-month basis as set forth in Customer’s regular quarterly
financial statements prepared in accordance with GAAP.

Except as expressly amended hereby, the Loan Documents shall continue in full
force and effect upon all of their terms and conditions.

By their execution of this Letter Agreement, the below-named Guarantors hereby
consent to the foregoing modifications to the Loan Documents, and hereby agree
that the “Obligations” under their respective Unconditional Guaranty and/or
agreements providing collateral shall extend to and include the Obligations of
Customer under the Loan Documents, as amended hereby.

Customer and said Guarantors acknowledge, warrant and agree, as a primary
inducement to MLCFC to enter into this Agreement, that : (a) no Default or Event
of Default has occurred and is continuing under the Loan Documents; (b) each of
the warranties of Customer in the Loan Documents are true and correct as of the
date hereof and shall be deemed remade as of the date hereof: (c) neither
Customer nor any of said Guarantors have any claim against MLBFS or MLCFC or any
of its affiliates arising out of or in connection with the Loan Documents or any
other matter whatsoever; and (d) neither Customer nor any of said Guarantors
have any defense to payment of any amounts owing, or any right of counterclaim
for any reason under, the Loan Documents.

Provided that no Event of Default, or event  which with the giving of notice,
passage of time, or both, would constitute an Event of Default, shall then have
occurred and be continuing under the terms of the Loan Documents, the amendments
and agreements in this Letter Agreement will become effective on the date (the
“Effective Date”) upon which: (a) Customer and the Guarantors shall have
executed and returned the duplicate copy of this Letter Agreement enclosed
herewith; and (b) an officer of MLCFC shall have reviewed and approved this
Letter Agreement as being consistent in all respects with the original internal
authorization hereof.

Notwithstanding the foregoing, if Customer and the Guarantors do not execute and
return the duplicate copy of this Letter Agreement within 14 days from the date
hereof, or if for any other reason (other than the sole fault of MLCFC) the
Effective Date shall not occur within said 14-day period, then all of said
amendments and agreements will, at the sole option of MLCFC, be void.

 

Very truly yours,




Merrill Lynch Commercial Finance Corp.

 

 

 

 

By:  

/s/ Luljeta Balidemic

 

 

Luljeta Balidemic

Loan Coordinator

 

 

Accepted:

Coffee Holding Co., Inc.

 

 

 

 

By:  

/s/ Andrew Gordon

 

 

Andrew Gordon

President/CEO

Approved:

 

 

 

 

 

By:  

/s/ Andrew Gordon

 

 

Andrew Gordon

 

 

 

 

By:  

/s/ David Gordon

 

 

David Gordon












